                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                         NO. 7:04-CR-82-4H

UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
     v.                            )
                                   )
                                                      ORDER
TIMOTHY NICHOLAS RHODES,           )
                                   )
     Defendant.                    )
                                   )
                                    )



     This matter is before the court on defendant’s motion to

reconsider this court order regarding sentence reduction pursuant

to the First Step Act.   Finding no reason to alter its prior order,

the motion to reconsider is DENIED.

     This 20th day of April 2020.




                            __________________________________
                            Malcolm J. Howard
                            Senior United States District Judge

At Greenville, NC
#26




       Case 7:04-cr-00082-H Document 327 Filed 04/20/20 Page 1 of 1
